DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2021.

Response to Amendment
Acknowledgement is made of the amendment filed on 01/07/2021 in which claims 15-20 were canceled and claims 21-26 added. Claims 1-14 and 21-26 are pending for examination below. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner recommends incorporating the inventive concept covered by the claims into the title, i.e. receiving level of charge of battery and/or display of time remaining. 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 2 states “of time remaining the charge the battery” which does not appear to be grammatically correct and therefor unclear. Appropriate action is required. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 7-9, 12, and 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hobbs [US 6,963,186].
claims 1 and 8, Hobbs discloses a system for charging a battery of a vehicle [Fig. 1], the system comprising: a battery charger [100] having an electrical power cord releasably attachable to at least one of the vehicle and a source of power [125 and/or 120]; a controller [270] electrically coupled to the electrical power cord and adapted for receiving at least one signal indicative of a level of charge of the battery [col. 3 lines 20-26]; and at least one of a group consisting of a transmitter and a receiver electrically coupled to the controller [275]; a portable controller remote from the vehicle and battery charger [130; configured to communicate via cellular telephony, i.e. 130 may be a mobile phone/PDA], the portable controller adapted for wireless communication with the controller of the battery charger via the at least one of the group consisting of the transmitter and the receiver of the battery charger [col. 7 lines 45-46]; and a display adapted for displaying information indicative of an amount of time remaining to charge the battery [107; displays amount of time estimated to complete charge which implicitly is based on level of charge of the battery]; sending a wireless signal from the portable controller to the controller of the vehicular battery charger to begin charging the battery of the vehicle and supplying electricity from the source of power to the battery [col. 7 lines 29-50; portable controller allows for control/programing of the battery recharging operation].

With respect to claims 2 and 9, Hobbs further discloses wherein the display is electrically coupled to the controller of the battery charger [col 11 lines 10-15].

With respect to claim 3, Hobbs further discloses wherein the controller of the battery charger is located in a housing of the battery charger located along the electrical power cord [see Fig. 1].

claim 5, Hobbs further discloses wherein the portable controller is adapted to send signals to the controller of the battery charger to start and stop charging of the battery [col. 7 lines 29-51].

With respect to claim 7, Hobbs further discloses wherein the controller of the battery charger receives the at least one signal indicative of the level of charge of the battery and generates an estimate of the amount of charge time remaining to charge the battery at least partially based upon the at least one signal [107; displays amount of time estimated to complete charge, see also col. 3. Lines 20-26].
With respect to claim 12, Hobbs further discloses repeating the estimating and displaying steps to update the information indicative of the amount of time remaining to charge the battery [107/108; col. 7 lines 10-50; a display of the estimated amount of time remaining during the charging process is indicative of a repeating nature as the current time remaining would be a function of the battery level, i.e. as charging proceeds the time remaining will shrink].

With respect to claim 14, Hobbs further discloses sending another wireless signal from the portable controller to the vehicular battery charger to stop charging the battery of the vehicle [col. 7 lines 29-51].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 4, 9, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] as applied above, and further in view of Vasant [US 7,243,746].
With respect to claims 4, 9, and 10, Hobbs teaches collecting voltage information and a display for displaying information related to the battery recharging function but fails to explicitly disclose wherein the controller of the battery charger repeatedly sends signals to update the level of charge of the battery on the display.
However, collecting/displaying level of charge of a battery is routine in the art. For example, Vasant teaches repeatedly sending signals to update the level of charge of the battery on a display [106, 107, and/or 110].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs such that the display further included up-to-date battery levels for the benefit of providing a visual representation of the battery information to allow the user to quickly and easily determine the status of the recharging operation all in the same spot/screen. 




Claims 6 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] as applied above, and further in view of Pryor [US 2008/0007202].
With respect to claim 6, Hobbs discloses the portable controller adapted to send signals relating to the programing and control of the charger [col. 7 lines 35-50], but fails to explicitly disclose the signals being time of day based. 
Pryor teaches signals to start and stop charging of the battery are based at least in part upon commands entered by a user relating to a time of day [Figs. 3 and 4; user entered starting and/or ending times].
par. 0004].

With respect to claim 13, Hobbs discloses a display for displaying time information relating to a time remaining but fails to disclose the time be a time of day at which the charging is completed. 
Pryor teaches a user interface including a display wherein a time of day is entered to bind the charging operation by the entered time of day for completion [par. 0018, par. 0022, note the user selected charging ending time via the interface screen].  
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs to include the user entered time of day/display of that time for the benefit of impacting grid stress and charging cost as stated by Pryor [par. 0004].



Claims 21-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] in view of Pryor [US 2008/0007202].
With respect to claim 21, Hobbs discloses a system for charging a battery of a vehicle [Fig. 1], the system comprising: a battery charger [100] having an electrical power cord releasably attachable to at least one of the vehicle and a source of power [125 and/or 120]; a controller [270] electrically coupled to the electrical power cord and adapted for receiving at least one signal indicative of a level of charge of the battery [col. 3 lines 20-26]; and at least one of a group consisting of a transmitter and a receiver electrically coupled to the controller [275]; wherein the controller is further configured to transmit at least one signal indicative of the level of charge of the battery and at least one signal indicative of an amount of time remaining to charge the battery [col. 7 lines 29-51 and col. 11 lines 15-24]; a portable controller remote from the vehicle and battery charger [130; configured to communicate via cellular telephony, i.e. 130 may be a mobile phone/PDA], the portable controller configured for wireless communication with the controller of the battery charger via the at least one of the group consisting of the transmitter and the receiver of the battery charger and to receive signals indicative of the battery [col. 7 lines 45-46]; and a display coupled with the portable controller [130]. However, Hobbs fails to explicitly disclose the controller sends the voltage/time data to the portable controller(s) for reception and display of the charge level. 
Pryor teaches sending signals indicative of time remaining and level of charge remaining [par. 0025] to a remote controller [164] for display [note the computes are comprised of monitors] in order to allow remote control of the recharging operation. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs such that the controller sent the time/voltage data to the portable remote display for the benefit of allowing the remote user access to the data relating to the charging information (time left and battery level) thereby enhancing the ability of the remote user to accurately diagnose/monitor the recharging operation. 

With respect to claim 22, Hobbs further discloses wherein the portable remote controller is defined at least in part by a phone [130; col. 7 lines 29-51; uses cellular telephony].

With respect to claim 23, Hobbs further discloses wherein the level of charge is a full charge of the battery [col. 7 lines 11-25; see also 339].

With respect to claims 24 and 25, Hobbs further disclose wherein the display is a first display, the system further comprising a second display located in a housing of the battery charger located along the electrical power cord, electrically coupled to the controller of the battery charger, and also 107/108].

With respect to claim 26, Hobbs further discloses wherein the controller of the battery charger repeatedly sends signals to update the level of charge of the battery on the display [col. 7 lines 10-50; a display of the estimated amount of time remaining during the charging process is indicative of a repeating nature as the current time remaining would be a function of the battery level, i.e. as charging proceeds the time remaining will shrink].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859